       Case 3:19-cv-02196-E Document 9 Filed 10/22/19                   Page 1 of 15 PageID 59



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 EDWARD GALLAGHER,                                   §
           Plaintiff,                                §
                                                     §
 v.                                                  §
                                                     §          Civil Action No. 3:19-cv-02196-E
 COLBY VOKEY, COLBY VOKEY,                           §
 P.C., PHILLIP STACKHOUSE, and                       §
 UNITED AMERICAN PATRIOTS,                           §
 INC.,                                               §
              Defendants.                            §

                         Defendant Colby Vokey, P.C.'s Original Answer

         Now comes Colby Vokey, P.C. ("Defendant"), Defendant in the above-styled matter, and

files this Original Answer to Plaintiffs Original Complaint and, in support thereof, would

respectfully show unto the Court as follows:


                                      I.      ORIGINAL ANSWER

1. Defendant admits that Plaintiff is seeking declaratory relief as alleged in paragraph 1 of

      Plaintiff's Original Complaint. Defendant denies Plaintiff is entitled to any such relief.

      Defendant admits Colby Vokey ("Vokey") represented Plaintiff regarding allegations of

      Plaintiff committing murder but denies the remaining allegations in paragraph 1 of Plaintiff's

      Original Complaint.

2. Defendant denies the allegations contained in paragraph 2 of Plaintiff's Original Complaint.

3. Defendant denies the allegations contained in paragraph 3 of Plaintiff's Original Complaint.

4. Defendant admits Plaintiff was acquitted of some charges brought against Plaintiff but denies

      the remaining allegations in paragraph 4 of Plaintiff's Original Complaint.

5. Defendant admits Vokey requested Plaintiff pay the outstanding invoices owed by Plaintiff

      but denies the remaining allegations in paragraph 5 of Plaintiffs Original Complaint.

Defendant Colby Vokey. P .C.'s Original Answer - Page 1 of 15
PLED Def Vokey PC Orig Ans
     Case 3:19-cv-02196-E Document 9 Filed 10/22/19                 Page 2 of 15 PageID 60



6. Defendant admits Vokey attempted to initiate arbitration pursuant to its agreement with

    Plaintiff. Defendant admits it is seeking damages of up to One Million Dollars

    ($1 ,000,000.00) for unpaid legal fees. Defendant denies the remaining allegations in

    paragraph 6 of Plaintiffs Original Complaint.

7. Defendant denies the allegations contained in paragraph 7 of Plaintiffs Original Complaint.

8. Defendant admits Plaintiff is seeking declaratory relief as stated in paragraph 8 of Plaintiffs

    Original Complaint but denies that Plaintiff is entitled to the same.

9. Defendant lacks specific knowledge or information to form a belief as to the truth or falsity

    of the allegation in paragraph 9 of Plaintifr s Original Complaint, and therefore denies the

    same.

10. Defendant admits the allegation in paragraph 10 of Plaintiffs Original Complaint.

11. Defendant admits the allegation in paragraph 11 of Plaintiffs Original Complaint.

12. Defendant lacks specific knowledge or information to form a belief as to the truth or falsity

    of the allegation in paragraph 12 ofPlaintifrs Original Complaint, and therefore denies the

    same.

13. Defendant admits the allegation in paragraph 11 ofPlaintiff's Original Complaint.

14. Defendant admits the allegation in paragraph 14 of Plaintiffs Original Complaint.

15. Defendant denies that any events occurred that gave rise to Plaintiff's claims, whether in this

    district or elsewhere, as stated in paragraph 15 of Plaintiff's Original Complaint. Defendant

    admits that it and Colby Vokey are residents of the Northern District ofTexas.

16. Defendant lacks specific knowledge or information to form a belief as to the truth or falsity

    of the allegation in paragraph 16 of Plaintiffs Original Complaint, and therefore denies the

    same.



Defendant Colby Vokey, P.C.'s Original Answer- Page 2 of 15
PLED Def Vokey PC Orig Ans
     Case 3:19-cv-02196-E Document 9 Filed 10/22/19                 Page 3 of 15 PageID 61



17. Defendant lacks specific knowledge or information to form a belief as to the truth or falsity

    of the allegation in paragraph 17 of Plaintiffs Original Complaint, and therefore denies the

    same.

18. Defendant lacks specific knowledge or information to form a belief as to the truth or falsity

    of the allegation in paragraph 18 of Plaintiff's Original Complaint, and therefore denies the

    same.

19. Defendant lacks specific knowledge or information to form a belief as to the truth or falsity

    of the allegation in paragraph 19 of Plaintiffs Original Complaint, and therefore denies the

    same.

20. Defendant lacks specific knowledge or information to form a belief as to the truth or falsity

    of the allegation in paragraph 20 of Plaintiff's Original Complaint, and therefore denies the

    same.

21. Defendant denies the allegations contained in paragraph 21 of Plaintiff's Original Complaint.

22. Defendant lacks specific knowledge or information to form a belief as to the truth or falsity

    of the allegation in paragraph 22 of Plaintiff's Original Complaint, and therefore denies the

    same.

23. Defendant lacks specific knowledge or information to form a belief as to the truth or falsity

    of the allegation in paragraph 23 of Plaintiff's Original Complaint, and therefore denies the

    same.

24. Defendant denies the allegations contained in paragraph 24 of Plaintiffs Original Complaint.

25. Defendant denies the allegations contained in paragraph 25 of Plaintiffs Original Complaint.

26. Defendant denies the allegations contained in paragraph 26 of Plaintiff's Original Complaint.

27. Defendant denies the allegations contained in paragraph 27 of Plaintiffs Original Complaint.



Defendant Colby Vokey, P.C.'s Original Answer- Page 3 oflS
PLED DefVokey PC Orig Ans
     Case 3:19-cv-02196-E Document 9 Filed 10/22/19                  Page 4 of 15 PageID 62



28. Defendant denies the allegations contained in paragraph 28 of Plaintiff's Original Complaint.

29. Defendant admits that Gavid Gurfein is Vice Chairman of the Board and CEO of United

    American Patriots but denies the remaining allegations in paragraph 29 of Plaintiff's Original

    Complaint.

30. Defendant lacks specific knowledge or information to form a belief as to the truth or falsity

    of the allegation in paragraph 30 of Plaintiffs Original Complaint, and therefore denies the

    same.

31. Defendant lacks specific knowledge or information to form a belief as to the truth or falsity

    of the allegation in paragraph 31 of Plaintiffs Original Complaint, and therefore denies the

    same.

32. Defendant denies Vokey made known in the SEAL community that either Defendant or

    Vokey represented SEALs free of charge for any combat related case as alleged in paragraph

    32 of Plaintiffs Original Complaint. Defendant lacks specific knowledge or information to

    form a belief as to the truth or falsity of the remaining allegation in paragraph 32 of

    Plaintiff's Original Complaint, and therefore denies the same.

33. Defendant lacks specific knowledge or information to form a belief as to the truth or falsity

    of the allegation in paragraph 33 of Plaintiff's Original Complaint, and therefore denies the

    same.

34. Defendant admits the allegation in paragraph 34 of Plaintiff's Original Complaint.

35. Defendant admits Vokey was a member of the UAP board of directors from March of 2017

    until he resigned from the board on February 1, 2019; in June of2019, Vokey accepted an

    invitation to serve on the advisory council, a non-voting, volunteer position. Defendant

    denies the remaining allegations in paragraph 35 of Plaintiffs Original Complaint.



Defendant Colby Vokey, P.C. 's Original Answer- Page 4 of 15
PLED DefVokey PC Orig Ans
     Case 3:19-cv-02196-E Document 9 Filed 10/22/19                 Page 5 of 15 PageID 63



36. Defendant lacks specific knowledge or information to form a belief as to the truth or falsity

    of the allegation regarding when Plaintiff's UAP application was approved in paragraph 36

    of Plaintiff's Original Complaint, and therefore denies the same. Defendant denies the

    remaining allegations in paragraph 36 of Plaintiff's Original Complaint.

37. Defendant states the UAP document speaks for itself and denies the remaining allegations in

    paragraph 37 of Plaintiff's Original Complaint.

38. Defendant states the UAP document speaks for itself and denies the remaining allegations in

    paragraph 38 of Plaintiff's Original Complaint.

39. Defendant states the UAP document speaks for itself and denies the remaining allegations in

    paragraph 39 of Plaintiff's Original Complaint.

40. Defendant states the UAP document speaks for itself and denies the remaining allegations in

    paragraph 40 of Plaintiff's Original Complaint.

41. Defendant denies the allegations contained in paragraph 41 of Plaintiff's Original Complaint.

42. Defendant denies the allegations contained in paragraph 42 of Plaintiff's Original Complaint.

43. Defendant denies the allegations contained in paragraph 43 of Plaintiff's Original Complaint.

44. Defendant lacks specific knowledge or information to form a belief as to the truth or falsity

    of the allegation in paragraph 44 of Plaintiff's Original Complaint, and therefore denies the

    same.

45. Defendant lacks specific knowledge or information to form a belief as to the truth or falsity

    of the allegation in paragraph 45 of Plaintiff's Original Complaint, and therefore denies the

    same.




Defendant Colby Vokey, P.C. 's Original Answer- Page 5 of 15
PLED Def Vokey PC Orig Ans
     Case 3:19-cv-02196-E Document 9 Filed 10/22/19                 Page 6 of 15 PageID 64



46. Defendant lacks specific knowledge or information to form a belief as to the truth or falsity

    of the allegation in paragraph 46 of Plaintiff's Original Complaint, and therefore denies the

    same.

47. Defendant denies the allegations contained in paragraph 47 of Plaintiff's Original Complaint.

48. Defendant lacks specific knowledge or information to form a belief as to the truth or falsity

    of the allegation in paragraph 48 of Plaintiffs Original Complaint, and therefore denies the

    same.

49. Defendant lacks specific knowledge or information to form a belief as to the truth or falsity

    of the allegation in paragraph 49 of Plaintiff's Original Complaint, and therefore denies the

    same.

50. Defendant denies the allegations contained in paragraph 50 of Plaintiffs Original Complaint.

51. Defendant denies the allegations contained in paragraph 51 of Plaintiff's Original Complaint.

52. Defendant denies the allegations contained in paragraph 52 of Plaintiff's Original Complaint.

53. Defendant denies the allegations contained in paragraph 53 of Plaintiffs Original Complaint.

54. Defendant denies the allegations contained in paragraph 54 of Plaintiff's Original Complaint.

55. Defendant lacks specific knowledge or information to form a belief as to the truth or falsity

   of the allegation in paragraph 55 of Plaintiff's Original Complaint, and therefore denies the

   same.

56. Defendant denies the allegations contained in paragraph 56 of Plaintiffs Original Complaint.

57. Defendant admits Vokey made statements regarding the potential need to alter the legal

   defense strategy based on funding but denies Vokey made any threats as alleged in paragraph

    57 of Plaintiffs Original Complaint.




Defendant Colby Vokey, P.C.'s Original Answer- Page 6 of 15
PLED DefVokey PC Orig Ans
     Case 3:19-cv-02196-E Document 9 Filed 10/22/19                Page 7 of 15 PageID 65



        a. Defendant admits Vokey made the statement (or one similar) contained in paragraph

            57(a) of Plaintiffs Original Complaint but denies the statement was made as a threat.

        b. Defendant admits Vokey made the statement (or one similar) contained in paragraph

            57(b) of Plaintiffs Original Complaint but denies the statement was made as a threat.

       c. Defendant admits Vokey made the statement (or one similar) contained in paragraph

            57(c) of Plaintiffs Original Complaint but denies the statement was made as a threat.

       d. Defendant admits Vokey made the statement (or one similar) contained in paragraph

            57(d) of Plaintiffs Original Complaint but denies the statement was made as a threat.

58. Defendant denies the allegations contained in paragraph 58 of Plaintiffs Original Complaint.

59. Defendant denies the allegations contained in paragraph 59 of Plaintiffs Original Complaint.

60. Defendant lacks specific knowledge or information to form a belief as to the truth or falsity

   of the allegation in paragraph 60 of Plaintiffs Original Complaint, and therefore denies the

    same.

61. Defendant lacks specific knowledge or information to form a belief as to the truth or falsity

   of the allegation in paragraph 61 of Plaintiffs Original Complaint, and therefore denies the

   same.

62. Defendant lacks specific knowledge or information to form a belief as to the truth or falsity

   of the allegation in paragraph 62 of Plaintiffs Original Complaint, and therefore denies the

   same.

63. Defendant admits the allegations contained in paragraph 63 of Plaintiffs Original

   Complaint.

64. Defendant denies the allegations contained in paragraph 64 of Plaintiffs Original Complaint.




Defendant Colby Vokey, P.C.'s Original Answer- Page 7 oflS
PLED DefVokey PC Orig Ans
     Case 3:19-cv-02196-E Document 9 Filed 10/22/19                Page 8 of 15 PageID 66



65. Defendant admits Plaintiffs wife sent a March 8, 2019 letter to Defendant requesting the

    items in paragraph 65(a)-(g), Defendant denies any threats were made by Mr. Gurfein,

    Defendant, Vokey, Mr. Stackhouse, or UAP, and denies the remaining allegations in

    paragraph 65 of Plaintiffs Original Complaint.

66. Defendant denies the allegations contained in paragraph 66 of Plaintiffs Original Complaint.

67. Defendant lacks specific knowledge or information to form a belief as to the truth or falsity

    of the allegation in paragraph 67 of Plaintiffs Original Complaint, and therefore denies the

    same.

68. Defendant lacks specific knowledge or information to form a belief as to the truth or falsity

    of the allegation in paragraph 68 of Plaintiffs Original Complaint, and therefore denies the

    same.

69. Defendant lacks specific knowledge or information to form a belief as to the truth or falsity

    of the allegation in paragraph 69 of Plaintiffs Original Complaint, and therefore denies the

    same.

70. Defendant denies the allegations contained in paragraph 70 of Plaintiffs Original Complaint.

71. Defendant denies Plaintiff made the statement contained in paragraph 71 of Plaintiffs

    Original Complaint; Defendant did receive a March 19, 2019letter with this statement from

    Plaintiffs wife, Andrea Gallagher.

72. Defendant lacks specific knowledge or information to form a belief as to the truth or falsity

    of the allegation in paragraph 72 of Plaintiffs Original Complaint, and therefore denies the

    same.

73. Defendant denies the allegations contained in paragraph 73 of Plaintiffs Original Complaint.




Defendant Colby Vokey, P.C. 's Original Answer- Page 8 of 15
PLED DefVokey PC Orig Ans
     Case 3:19-cv-02196-E Document 9 Filed 10/22/19                 Page 9 of 15 PageID 67



74. Defendant admits the allegations contained in paragraph 74 of Plaintiff's Original

    Complaint.

75. Defendant lacks specific knowledge or information to form a belief as to the truth or falsity

    of the allegation in paragraph 75 of Plaintiff's Original Complaint, and therefore denies the

    same.

76. Defendant lacks specific knowledge or information to form a belief as to the truth or falsity

    of the allegation in paragraph 76 of Plaintiff's Original Complaint, and therefore denies the

    same.

77. Defendant lacks specific knowledge or information to form a belief as to the truth or falsity

    of the allegation in paragraph 77 of Plaintiffs Original Complaint, and therefore denies the

    same.

78. Defendant lacks specific knowledge or information to form a belief as to the truth or falsity

    of the allegation in paragraph 78 of Plaintiffs Original Complaint, and therefore denies the

    same.

79. Defendant lacks specific knowledge or information to form a belief as to the truth or falsity

    of the allegation in paragraph 79 of Plaintiffs Original Complaint, and therefore denies the

    same.

80. Defendant denies the allegations contained in paragraph 80 of Plaintiff's Original Complaint.

81. Defendant admits the allegations contained in paragraph 81 of Plaintiffs Original

    Complaint.

82. Defendant denies the allegations contained in paragraph 82 of Plaintiff's Original Complaint.

83. Defendant admits the allegations contained in paragraph 83 of Plaintiff's Original

    Complaint.



Defendant Colby Vokey, P .C.'s Original Answer - Page 9 of IS
PLED Def Vokey PC Orig Ans
    Case 3:19-cv-02196-E Document 9 Filed 10/22/19                 Page 10 of 15 PageID 68



84. Defendant denies the allegations contained in paragraph 84 of Plaintiffs Original Complaint.

85. Defendant denies the allegations contained in paragraph 85 of Plaintiff's Original Complaint.

86. Defendant admits the allegations contained in paragraph 86 of Plaintiff's Original

    Complaint.

87. Defendant admits Vokey and Defendant filed suit against Plaintiff on August 16, 2019 but

    denies the remaining allegations in paragraph 87 of Plaintiff's Original Complaint.

88. Defendant lacks specific knowledge or information to form a belief as to the truth or falsity

    of the allegation in paragraph 88 of Plaintiffs Original Complaint, and therefore denies the

    same.

89. Defendant lacks specific knowledge or information to form a belief as to the truth or falsity

    of the allegation in paragraph 89 of Plaintiff's Original Complaint, and therefore denies the

    same.

90. Defendant denies the allegations contained in paragraph 90 of Plaintiffs Original Complaint.

91. Defendant denies the allegations contained in paragraph 91 of Plaintiff's Original Complaint.

92. Defendant lacks specific knowledge or information to form a belief as to the truth or falsity

    of the allegation in paragraph 92 of Plaintiffs Original Complaint, and therefore denies the

    same.

93. Defendant denies the allegations contained in paragraph 93 of Plaintiff's Original Complaint.

94. Defendant denies the allegations contained in paragraph 94 of Plaintiff's Original Complaint.

95. Defendant lacks specific knowledge or information to form a belief as to the truth or falsity

    of the allegation in paragraph 95 of Plaintiffs Original Complaint, and therefore denies the

    same.




Defendant Colby Vokey, P.C. 's Original Answer- Page 10 of 15
PLED Def Vokey PC Orig Ans
       Case 3:19-cv-02196-E Document 9 Filed 10/22/19               Page 11 of 15 PageID 69



96. Defendant incorporates by reference and re-alleges its answers to the other allegations in

    Plaintiffs Original Complaint.

97. Defendant admits there is a controversy between Plaintiff and Defendant as alleged in

    paragraph 97 of Plaintiff's Original Complaint.

         a. Defendant admits there is a controversy regarding whether Defendant is entitled to

            legal fees from Defendant as alleged in paragraph 97(a) of Plaintiff's Original

            Complaint.

         b. Defendant denies the allegation contained in paragraph 97(b) of Plaintiffs Original

            Complaint.

         c. Defendant denies the allegation contained in paragraph 97(c) of Plaintiff's Original

            Complaint.

         d. Defendant denies the allegation contained in paragraph 97(d) of Plaintiff's Original

            Complaint.

98. The allegation in paragraph 98 of Plaintiffs Original Complaint calls for a legal conclusion

    for which no answer is required.

99. The allegation in paragraph 99 of Plaintiffs Original Complaint calls for a legal conclusion

    for which no answer is required.

100.     The allegation in paragraph 100 of Plaintiffs Original Complaint calls for a legal

    conclusion for which no answer is required.

101.     The allegation in paragraph 101 of Plaintiffs Original Complaint calls for a legal

    conclusion for which no answer is required.

102.     Defendant admits Plaintiff is seeking the remedies stated in paragraph 102 of Plaintiffs

    Original Complaint but denies that Plaintiff is entitled to the same.



Defendant Colby Vokey. P .C.'s Original Answer- Page It of 15
PLED DefVokey PC Orig Ans
       Case 3:19-cv-02196-E Document 9 Filed 10/22/19               Page 12 of 15 PageID 70



         a. Defendant admits Plaintiff is seeking the remedies stated in paragraph 102(a) of

            Plaintiffs Original Complaint but denies that Plaintiff is entitled to the same.

         b. Defendant admits Plaintiff is seeking the remedies stated in paragraph 102(b) of

            Plaintiffs Original Complaint but denies that Plaintiff is entitled to the same.

103.     Defendant denies the allegation contained in paragraph 103 of Plaintiffs Original

    Complaint.

104.     Defendant incorporates by reference and re-alleges its answers to the other allegations in

    Plaintiffs Original Complaint.

105.     The allegation in paragraph 105 of Plaintiffs Original Complaint calls for a legal

    conclusion for which no answer is required.

106.     The allegation in paragraph 106 of Plaintiffs Original Complaint calls for a legal

    conclusion for which no answer is required.

107.     The allegation in paragraph 107 of Plaintiffs Original Complaint calls for a legal

    conclusion for which no answer is required.

108.     The allegation in paragraph 108 of Plaintiffs Original Complaint calls for a legal

    conclusion for which no answer is required.

109.     The allegation in paragraph 109 of Plaintiffs Original Complaint calls for a legal

    conclusion for which no answer is required.

110.     The allegation in paragraph 110 of Plaintiffs Original Complaint calls for a legal

    conclusion for which no answer is required.

111.     The allegation in paragraph 111 of Plaintiffs Original Complaint calls for a legal

    conclusion for which no answer is required.




Defendant Colby Vokey, P.C. 's Original Answer- Page 12 of 15
PLED Def Vokey PC Orig Ans
       Case 3:19-cv-02196-E Document 9 Filed 10/22/19                 Page 13 of 15 PageID 71



112.     Defendant incorporates by reference and re-alleges its answers to the other allegations in

    Plaintiffs Original Complaint.

113.     The allegation in paragraph 113 ofPlaintifrs Original Complaint calls for a legal

    conclusion for which no answer is required.

114.     Defendant denies the allegations contained in paragraph 114 ofPlaintifrs Original

    Complaint.

115.     The allegation in paragraph 115 ofPlaintifrs Original Complaint calls for a legal

    conclusion for which no answer is required.

116.     The allegation in paragraph 116 of Plaintiffs Original Complaint calls for a legal

    conclusion for which no answer is required.

117.     The allegation in paragraph 117 of Plaintifr s Original Complaint calls for a legal

    conclusion for which no answer is required.

118.     The allegation in paragraph 118 of Plaintifr s Original Complaint calls for a legal

   conclusion for which no answer is required.

119.     The allegation in paragraph 119 of Plaintifr s Original Complaint calls for a legal

   conclusion for which no answer is required.


                                   AFFIRMATIVE DEFENSES


120.     Plaintifrs claims are barred, in whole or in part, because Plaintiff materially breached the

   agreement entered into with Defendant.

121.     Plaintifr s claims are barred, in whole or in part, due to breaching the contract in issue

   first.

122.     Plaintifr s claims are barred, in whole or in part, by the doctrine of repudiation.



Defendant Colby Vokey, P.C.'s Original Answer- Page 13 oflS
PLED DefVokey PC Orig Ans
       Case 3:19-cv-02196-E Document 9 Filed 10/22/19                 Page 14 of 15 PageID 72



123.     Plaintiffs claims are barred, in whole or in part, by its own negligence or other fault,

    which was the proximate cause of Plaintiffs alleged damages, if any.

124.     Plaintiffs claims are barred, in whole or in part, by the doctrine of unclean hands.

125.     Plaintiffs claims are barred, in whole or in part, by the speculative damages doctrine.

126.     Plaintiffs claims for compensatory and punitive damages are barred, in whole or in part,

    by Chapter 41 of the Texas Civil Practice and Remedies Code, §21.2585(d) of the Texas

    Labor Code, 41 U.S.C. §1981a, the United States Constitution and/or the Texas Constitution.

127.     Plaintiff fails to state a claim upon which relief can be granted.

128.     Plaintiffs claims are barred, in whole or in part, by the doctrine of proportionate

    responsibility.

129.     Plaintiffs claims are barred, in whole or in part, by the doctrine of excuse and/or

   justification.

130.     Plaintiffs' claims are barred, in whole or in part, by provisions of the written contract

   between Plaintiffs and Defendant.

131.     Plaintiffs claims are barred, in whole or in part, by operation of law.

132.     Plaintiffs claims are barred, in whole or in part, because Plaintiff failed to comply with

   conditions precedent to asserting any cause of action against Defendant.

133.     Plaintiffs claims are barred, in whole or in part, because it would be unconscionable for

   the Plaintiff to prevail on its breach of contract claim because the Plaintiff cannot accept the

   benefits of a contract and also seek to void the contract.

134.     Plaintiffs claims and alleged damages, if any, must be offset by the damages caused to

   Defendant.




Defendant Colby Vokey, P.C.'s Original Answer- Page 14 of15
PLED Def Vokey PC Orig Ans
    Case 3:19-cv-02196-E Document 9 Filed 10/22/19                   Page 15 of 15 PageID 73



135.      Plaintiffs claims are barTed, in whole or in part, by the doctrine ofFailure of

    Presentment.

          WHEREFORE, PREMISES CONSIDERED, Defendant respectfully prays the Plaintiff

take nothing by reason of his suit, that Defendant be awarded its costs and fees, and that this

Court grant any such other and further relief to which Defendant may be entitled, in law and in

equity.




                                                                (V
                                                 StateBarNo.18140500
                                                 JEREMY B. (BEAU) POWELL
                                                 State Bar No. 24099163
                                                 DAVID J. WELCH
                                                 State Bar No. 24098593
                                                 LAW OFFICES OF VAN SHAW
                                                 2723 Fairmount
                                                 Dallas, Texas 75201
                                                 (2 14) 754-7110
                                                 FAX NO. (214) 754-7115
                                                 van(a),shawlaw.net
                                                 beau(a),shawlaw.net
                                                 david@shawlaw.net

                                                 ATTORNEYS FOR VOKEY DEFENDANTS


                                   CERTIFICATE OF SERVICE


        The undersigned certifies that a copy of the foregoing instrument was served upon the
attorneys o! record of all parties to the above cause in accordance with the Rules of Civil Procedure,
on this / L--lJiay of October 2019.




Defendant Colby Vokey, P.C. 's Original Answer - Page 15 of 15
PLED Def Vokey PC Orig Ans
